1    Thelma S. Cohen, SBN: 65490
     POTTER, COHEN & SAMULON
2    3852 E. Colorado Blvd.
3    Pasadena, CA 91107
     Telephone: (626) 795-0681
4    Facsimile: (626) 795-0725
     E-mail: tcohen@pottercohenlaw.com
5
6    Attorney for Plaintiff
7
                            UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9
                                 WESTERN DIVISION
10
11   LINDA LIEU LUTZEIER,                   )   Case No.: CV 18-01817-DFM
                                            )
12                  Plaintiff,              )   ORDER AWARDING EQUAL
                                            )   ACCESS TO JUSTICE ACT
13         vs.                              )   ATTORNEY FEES PURSUANT TO
                                            )   28 U.S.C. § 2412(d)
14   ANDREW SAUL, Commissioner of           )
     Social Security,                       )
15                                          )
                    Defendant               )
16                                          )
                                            )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that the Commissioner shall pay the amount of $3,376.50
21   (Three Thousand, Three Hundred Seventy-Six Dollars and Fifty Cents) for fees, as
22   authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced
23   Stipulation.
24
25   Dated: July 3, 2019            ___________________________________
                                    Honorable Douglas F. McCormick
26                                  UNITED STATES MAGISTRATE JUDGE

                                            -1-
